Citation Nr: 0622019	
Decision Date: 07/25/06    Archive Date: 08/10/06

DOCKET NO.  05-29 166	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to compensation under 38 U.S.C.A. 
Section 1151 for a left femoral neck fracture and residuals 
thereof due to hospital care provided by the Department of 
Veterans Affairs (VA).

2.  Entitlement to compensation under 38 U.S.C.A. 
Section 1151 for depression due to hospital care provided by 
the VA.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant's son and daughter-in-law


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1952 to July 
1956.

This matter comes to the Board of Veterans' Appeals (Board) 
from an April 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

On June 6, 2006, the veteran was afforded a hearing before 
the undersigned Acting Veterans Law Judge.  He was unable to 
attend the hearing, but his son and daughter-in-law gave 
testimony and a copy of the transcript is of record.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  A left femoral neck fracture and residuals thereof are 
the results of negligence on the part of VA.

3.  The veteran is not diagnosed as having depression.


CONCLUSIONS OF LAW

1.  A left femoral neck fracture and residuals thereof were 
incurred as a result of VA treatment.  38 U.S.C.A. §§ 1151, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.358 (2005).

2.  Depression was not incurred as a result of VA treatment.  
38 U.S.C.A. §§ 1151, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.358 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a claimant 
of the evidence necessary to substantiate his/her claim for 
benefits and that VA shall make reasonable efforts to assist 
a claimant in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.  

In a letter dated in October 2003, VA notified the veteran of 
the information and evidence needed to substantiate and 
complete his claims, including what part of that evidence he 
was to provide and what part VA would attempt to obtain for 
him.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The 
letters also generally advised the veteran to submit any 
additional information in support of his claims.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Additional 
notice of the five elements of a service-connection claim, as 
is now required pursuant to Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006) was provided to the veteran in May 2006.  
The Board specifically finds, however, that the veteran is 
not prejudiced in this case as he was given specific notice 
with respect to the elements of a claim for compensation 
under Section 1151 and cannot be prejudiced by not receiving 
notice of downstream issues that are not reached by a denial 
of the underlying benefit.  The RO will have an opportunity 
to fully advise the veteran of his rights and 
responsibilities under the VCAA with respect to any 
downstream issues that may arise as a result of the claim 
granted herein.  Accordingly, the Board finds that VA met its 
duty to notify the veteran of his rights and responsibilities 
under the VCAA.

With respect to the timing of the notice, the Board points 
out that the United States Court of Appeals for Veterans 
Claims (Court) held in Pelegrini that a VCAA notice, as 
required by 38 U.S.C.A. Section 5103(a), must be provided to 
a claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
this case, notice was provided to the veteran prior to the 
AOJ's initial unfavorable decision.  Accordingly, VA has 
complied in a timely fashion with the VCAA's notice 
requirements.  Under these circumstances, the Board finds 
that the notification requirements of the VCAA have been 
satisfied as to both timing and content.  

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the veteran in obtaining evidence, 
affording him a physical examination, and providing the 
opportunity to give personal testimony before the Board in 
June 2006.  It appears that all known and available records 
relevant to the issues here on appeal have been obtained and 
are associated with the veteran's claims file, and the 
veteran does not appear to contend otherwise.  Thus, the 
Board finds that VA has done everything reasonably possible 
to notify and to assist the veteran and that no further 
action is necessary to meet the requirements of the VCAA.

The veteran asserts that he was injured by the carelessness 
and negligence of VA in supervising him during evaluation and 
treatment for dementia at a VA medical facility in September 
2003.  He contends that he was pushed down by an aggressive 
patient and broke his left hip.  The veteran also asserts 
that he developed depression as a result of being physically 
limited by his broken hip and the residuals thereof.  The 
veteran's son and daughter-in-law credibly testified before 
the Board that the veteran was quite capable of walking and 
performing basic physical activities prior to his September 
2003 admission into a VA medical facility.  They also 
credibly testified that the veteran was sad because of his 
current physical limitations, but acknowledged that he did 
not participate in psychiatric treatment and had never been 
diagnosed as having depression.

Treatment records show that the veteran was admitted to a VA 
medical facility in September 2003 to have his medication 
evaluated as he was combative; he was transferred from his 
assistive-living facility and admitted through the emergency 
room.  The veteran did not have a left hip disability prior 
to admission.  

Upon admission, the veteran underwent a fall risk assessment 
and was assessed as having a high risk for falling.  
Initiation of a fall prevention plan was recommended, but 
there is no evidence of any such plan ever being implemented.  
In fact, there is no evidence of any type of precautions 
being taken to ensure that this veteran would not fall.

The day after his admission, the veteran was assaulted and 
pushed to the ground by another patient.  This fall caused a 
left femoral neck (hip) fracture.  Treatment records 
following the veteran's fall reveal that he underwent a left 
hip hemiarthroplasty.  Treatment records do not reflect any 
treatment for and/or diagnosis of depression.  

For claims for compensation under 38 U.S.C.A. Section 1151 
filed on or after October 1, 1997, such as this claim, the 
claimant must show that the VA treatment in question resulted 
in additional disability (or death) and that the proximate 
cause of the disability (or death) was carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on VA's part in furnishing the 
medical or surgical treatment, or that the proximate cause of 
additional disability (or death) was an event which was not 
reasonably foreseeable.  See VAOPGCPREC 40-97; 38 U.S.C.A. § 
1151.  

The Board notes at this juncture that it is the defined and 
consistently applied policy of VA to administer the law under 
a broad interpretation, consistent, however, with the facts 
shown in every case.  When, after careful consideration of 
all procurable and assembled data, a reasonable doubt arises 
regarding service origin, the degree of disability, or any 
other point, such doubt will be resolved in favor of the 
claimant.  By reasonable doubt is meant one which exists 
because of an approximate balance of positive and negative 
evidence which does not satisfactorily prove or disprove the 
claim.  It is a substantial doubt and one within the range of 
probability as distinguished from pure speculation or remote 
possibility.  See 38 C.F.R. § 3.102.


Given the evidence as outlined above, the Board finds that 
the veteran did not have a fractured left femoral neck prior 
to his September 2003 admission into a VA medical facility.  
During his course of treatment, however, his left hip was 
fractured due to negligence on behalf of VA.  Specifically, 
the veteran was assessed as having a high risk for falling 
and it was recommended that a fall prevention plan be 
initiated, but there is no indication that such a prevention 
plan was initiated and the veteran experienced a fall.  Even 
though the fall in question was at the hands of another 
patient, the Board finds that any fall prevention plan should 
have had within its scope measures to prevent such harm to 
the veteran.  Thus, VA's failure to initiate the recommended 
plan is tantamount to negligence.  Accordingly, because a 
fall prevention plan was never initiated and the veteran 
experienced an additional injury as the result of a fall, the 
Board finds that the additional injury was proximately caused 
by the negligence of VA.  Accordingly, the veteran's claim 
for compensation under 38 U.S.C.A. Section 1151 for a left 
femoral neck fracture and residuals thereof is granted.  

The record clearly shows that the veteran did not have a 
diagnosis of depression upon his admission into a VA medical 
facility in September 2003.  Although there is credibly 
testimony from the veteran's son and daughter-in-law that the 
veteran is unhappy with his limited mobility following his 
left hip fracture, there is no evidence of the veteran being 
diagnosed as having depression.  This fact is not in dispute 
as the testimony before the Board specifically addressed the 
lack of psychiatric treatment.  Because the veteran is not 
diagnosed as having depression, his claim under 38 U.S.C.A. 
Section 1151 with respect to this disability must be denied 
as the basic compensation statutes cannot be satisfied 
without evidence of a diagnosed disability.  See Sanchez-
Benitez v. Principi, 259 F.3d 1356, 1361 (Fed. Cir. 2001). 




ORDER

Entitlement to compensation under 38 U.S.C.A. Section 1151 
for a left femoral neck fracture and residuals thereof due to 
VA hospital care is granted, subject to the laws and 
regulations governing the award of monetary benefits.

Entitlement to compensation under 38 U.S.C.A. Section 1151 
for depression due to VA hospital care is denied.



____________________________________________
Kristi Barlow
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


